Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 3-9, 11-12, and 14-19 are pending for examination.
Claim 10 is canceled.


Response to Arguments
With regards to claim(s) 1, 3-9, 11-12, and 14-19 rejected under 35 U.S.C. 103, applicant's arguments have been fully considered, but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.
However Examiner would like to note that with regards applicant’s argument that “As discussed during the interview, the Office Action alleges that a clearance described in paragraphs [0059] of Serrano corresponds to the claimed notification. Paragraph [0059] of Serrano provides that the clearance can indicate that an autonomous mode carried out by the vehicle can be continued. Clearly, the arrangement of Serrano cannot be said to cause the vehicle to switch from the autonomous driving control provided by the server device to autonomous driving control provided by the vehicle as claimed. Indeed, Serrano merely describes that the autonomous mode of the vehicle is the only autonomous mode and that this single autonomous mode is continued, and therefore cannot be said to disclose a switch between plural types of autonomous modes as claimed.” Even though examiner concedes that the autonomous control of Serrano is provided by the control circuitry of the vehicle and not by the server, The “autonomous mode” of Serrano can in fact be considered two autonomous modes. One mode where autonomous control is executed with continuous server assistance in the form of providing map data and another mode where it is executed without such assistance where the data is being provided from vehicle storage.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9, 11, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. (EP 3322204 A1; hereinafter known as Serrano) in view of the machine translation of Murata (JP-2016018238-A; hereinafter known as Murata)
Serrano was cited in a previous office action
Regarding claim 1, Serrano teaches A service providing system comprising a server device: configured to provide a service to a vehicle via a telecommunication line, the service including at least (i) (The abstract discusses that a back end server is used to provide a map data service to the vehicle through transmission. This transmission can be done via a telecommunication line as transmission is based on the vehicle’s position on a quality map which includes QoS for mobile networks as discussed in para[0010] and para[0014]. Both driving assistance in the form of routing, and information position in the form of providing maps is done by the backend server.)
acquire, from the vehicle, information on (i) a communication standard being used, (ii) the service, which is being used, and (iii) position information (para [0040] “In order to maintain highly accurate QoS maps 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. GPS-data), the passive and the active network performance data as is explained in more detail below).” Where passive and the active network performance data can be considered information on a communication standard and the service being used);
create, at least partly based on the information on the communication standard and the service and the position information, a service map indicating whether the communication standard and the service are usable in a communication area (para [0010] “An achievable Quality of Service (QoS) map may be an up-to-date QoS/coverage map for Wireless Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.) in view of network parameters comprising one or more of: bandwidth, latency, throughput, availability, transmission delay, jitter, bit rate, error rates, etc. In the following, the network parameters will also be referred to as QoS parameters. … Therefore, past QoS parameter performance data is stored in an achievable QoS map, e.g. by mapping an average value of historical QoS parameter measurements (e.g. throughput measurements) to an existing road network. The past performance data of network parameters (hereinafter also referred to as QoS data) is collected by performing and/or collecting repeated measurements on the respective locations of e.g. existing road networks. Therefore, QoS maps are up-to-date coverage maps for WWANs. For each mobile network operator/mobile network provider, at least one QoS map can be maintained in the achievable QoS map module.” Based on the QoS map it is being determined if the normal service of transmitting map data for autonomous driving can be performed, e.g. if the normal map providing service is usable, as discussed in para [0059]. If there service can’t be performed, the server preforms an alternate service such as transmitting in advanced also discussed in para [0059]); and 
control content of the service provided to the vehicle using the service map. (para [0048] discuss that map data is transmitted to the vehicle to perform autonomous driving. The scheduling of transmitting the map data, e.g. content control, is based off the QoS map.)
cause the vehicle to switch from the autonomous driving control assisted by the server device to autonomous driving control provided by the vehicle and not assisted by the server device by sending a notification to the vehicle indicating that [[the]] autonomous driving control  assisted by the server device is not allowed to be used. (para [0059] “Optionally, at the same time, a clearance for the autonomous driving mode of the vehicle 110 within the identified segment without network coverage may be sent to vehicle 110. The clearance for the autonomous driving mode may be sent after downloading the appropriate map data and before entering the identified segment with the coverage gap. Advantageously, the vehicle 110 may hence - due to the appropriate map data and optionally the clearance received from the backend-server 120 - (continue to) drive in the autonomous mode even when entering and passing the identified segment with the coverage gap.” where the system providing clearance is a notification that autonomous driving control performed using typical communication with a server is not possible, but is being allowed because map data has been downloaded in advanced. Thus, it is implied in a situation where map data has not been downloaded in advanced, clearance would not be sent. Not sending clearance means that either 1) a notification would have to be sent denying clearance for autonomous driving control or 2) the vehicle already has instructions to not autonomously drive in the “identified segment” of para [0059] when there is insufficient network coverage. In order to determine insufficient coverage, the vehicle in the context of the claimed invention would have to receive some indication from the server that there is insufficient network coverage where indication of insufficient network coverage in itself can be considered “a notification to the vehicle indicating that autonomous driving control is not performed” as it is a notification that results in the autonomous driving control not being performed.)

While Serrano teaches a server providing information to be used for autonomous driving control, Serrano does not does not teach the service including at least (i) autonomous driving control as it has been clarified in the claim that autonomous driving control is separate from information provisioning.

However Murata teaches A service providing system comprising a server device: configured to provide a service to a vehicle via a telecommunication line, the service including at least (i) autonomous driving control. (page 2 “In the remote drive mode, a steering command is received via a communication unit 21 from a remote drive server 30 installed at a remote location outside the vehicle. Based on the received steering command, the automatic driving / remote steering control unit 23 performs the vehicle operation.” Where the autonomous driving control is being provided by wireless communication that could be a telecommunication line  “The communication unit 21 is a wireless communication interface for realizing communication between the automatic driving / remote control control unit 23 and the remote drive server 30.” It should be noted that Serrano already teaches the wireless communication being done over a telecommunication line.)
	
	Also while Serrano teaches cause the vehicle to switch from the autonomous driving control assisted by the server device to autonomous driving control provided by the vehicle and not assisted by the server device by sending a notification to the vehicle indicating that [[the]] autonomous driving control  assisted by the server device is not allowed to be used. It does not teach switch from the autonomous driving control provided by the server device.

	However Murata teaches cause the vehicle to switch from the autonomous driving control provided by the server device to autonomous driving control provided by the vehicle by sending a notification to the vehicle indicating that the autonomous driving control provided by the server device is not performed when it is determined, based on communication latency, that the vehicle is located in a communication area where a communication latency for the autonomous driving control by the server device is not allowed to be used. (a server provided autonomous control mode and a vehicle provided autonomous control mode are both taught as follows in page 2 “In the remote drive mode, a steering command is received via a communication unit 21 from a remote drive server 30 installed at a remote location outside the vehicle. Based on the received steering command, the automatic driving / remote steering control unit 23 performs the vehicle operation. Is an operation mode for automatically operating the. The automatic operation mode is an operation mode in which the automatic operation / remote operation control unit 23 automatically operates the vehicle without being based on an operation command from the outside of the vehicle and without depending on a driving operation of an occupant of the vehicle.” The remote drive server sends a transmission, e.g. notification, indicating amount of latency page 4 “The communication delay time is calculated as follows, for example. The automatic driving / remote control control unit 23 transmits an inquiry signal periodically (for example, once every 10 seconds) to the remote drive server 30 via the communication unit 21, and a predetermined time (for example, 500 milliseconds) from the transmission point. Therefore, it waits to receive a response signal for this inquiry signal from the remote drive server 30. When the remote drive server 30 receives an inquiry signal, it immediately returns a response signal. The automatic operation / remote control control unit 23 determines that the communication delay time is within the predetermined time when the response signal can be received from the remote drive server 30 before the predetermined time elapses. However, if the response signal has not been received from the remote drive server 30 before the predetermined time elapses, it is determined that the communication delay time exceeds the predetermined time.” if the latency is too high the vehicle can be switched to the automatic operation mode which is the autonomous mode performed by the vehicle itself page 5 “If it is determined in step 120 that the communication delay time exceeds the predetermined time, the automatic driving / remote control unit 23 proceeds to step 140. In step 140, whether to select the automatic operation mode or the manual operation mode is determined based on the level of the driving skill set in step 105 and the level of automatic driving recorded in advance.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serrano to incorporate the teachings of Murata to have the server provide autonomous driving control for several reasons. First, autonomous driving control performed by the server rather than the vehicle reduces computational load on vehicle systems which can reduce vehicle cost. Second, better coordination between vehicles can be achieved if autonomous driving control is performed by a central computing device like a server. Third, a server that is present in a central facility is easier to patch and maintain as technical personnel have easier access to that central facility than a vehicle owned by a 3rd party.



Regarding claim 3 Serrano in view of Murata teaches The service providing system according to claim 1. Serrano further teaches wherein the autonomous driving control provided by the vehicle uses road information acquired in advance and information on surroundings of the vehicle. (para [0059] “Optionally, at the same time, a clearance for the autonomous driving mode of the vehicle 110 within the identified segment without network coverage may be sent to vehicle 110. The clearance for the autonomous driving mode may be sent after downloading the appropriate map data and before entering the identified segment with the coverage gap. Advantageously, the vehicle 110 may hence - due to the appropriate map data and optionally the clearance received from the backend-server 120 - (continue to) drive in the autonomous mode even when entering and passing the identified segment with the coverage gap.” where the system providing clearance is a notification that autonomous driving control performed using typical communication with a server is not possible, but is being allowed because map data has been downloaded in advanced. The vehicle can use the pre-downloaded map data to perform autonomous driving control)

Regarding claim 4, Serrano in view of Murata teaches The service providing system according to claim 1. Serrano further teaches wherein the processing circuitry is configured to receive, from the vehicle, information on a communication speed of the communication standard that is being used. (para [0010] “An achievable Quality of Service (QoS) map may be an up-to-date QoS/coverage map for Wireless Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.) in view of network parameters comprising one or more of: bandwidth, latency, throughput, availability, transmission delay, jitter, bit rate, error rates, etc.” where as discussed in claim 1 rejection the QoS map is generated from data received from the vehicle.)

Regarding claim 5, Serrano in view of Murata teaches The service providing system according to claim 1. Serrano further teaches wherein: the processing circuitry is configured to notify the vehicle that the autonomous driving control assisted by the server device is not performed when it is determined, based on the service map, that the vehicle travels in an area where the autonomous driving control assisted by the server device is not allowed to be performed. (para [0053] “However, if the mobile network operator 130 cannot sufficiently adapt the network configuration such that at least one insufficient QoS parameter is improved (e.g. since no Self-Organizing Network (SON) functionality is available to improve the respective insufficient QoS parameter), the mobile network operator 130 may send an appropriate notification to the MNO interface module 126 at the backend-server 120. The backend-server 120 may determine a different, alternative route to the destination of the vehicle 110 where the QoS map indicates sufficient QoS parameters to continue the autonomous driving mode (i.e. where the appropriate map data can be transmitted to the vehicle 110 such that the vehicle 110 can be controlled in the autonomous driving mode along the different, alternative route). The backend server may send - e.g. via the transmission module 112 - the different, alternative route to the vehicle 110, where it may be adapted by the navigation system of the vehicle 110. The control module 114 may then continue controlling the vehicle 110 in the autonomous driving mode along the different, alternative route.” where notify an alternate route is being taken is notifying that the path the vehicle was planned to travel on has to be changed as autonomous driving control cannot be performed.)

As discussed in the claim 1 rejection Murata is relied upon to teach the autonomous driving control provided by the server.

Regarding claim 6, Serrano in view of Murata teaches The service providing system according to claim 1. Serrano further teaches wherein the processing circuitry is configured to determine whether the service that is allowed to be provided in the communication area, based on the communication standard in the communication area and a communication speed of the communication standard. (A QoS is used to determine if a service is available as discussed in para [0058] “Using the up-to-date QoS map 210, the backend-server 120 is able to anticipate the presence of a coverage gap for each of the road segments {the route was divided into), if there is/are any coverage gaps.” Where the QoS includes communication standard and speed para [0010] “An achievable Quality of Service (QoS) map may be an up-to-date QoS/coverage map for Wireless Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.) in view of network parameters comprising one or more of: bandwidth, latency, throughput, availability, transmission delay, jitter, bit rate, error rates, etc.”)

Regarding claim 7, Serrano in view of Murata teaches The service providing system according to claim 1. Serrano further teaches wherein the processing circuitry is configured to receive, from the vehicle, feedback on whether the service has been allowed to be performed in the communication area, and determine the service that is allowed to be provided in the communication area based on the feedback. (The Quality of Service map shows availability, e.g. service that is allowed, and is collected via feedback as discussed para [0010] “An achievable Quality of Service (QoS) map may be an up-to-date QoS/coverage map for Wireless Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.) in view of network parameters comprising one or more of: bandwidth, latency, throughput, availability, transmission delay, jitter, bit rate, error rates, etc. In the following, the network parameters will also be referred to as QoS parameters. … Therefore, past QoS parameter performance data is stored in an achievable QoS map, e.g. by mapping an average value of historical QoS parameter measurements (e.g. throughput measurements) to an existing road network. The past performance data of network parameters (hereinafter also referred to as QoS data) is collected by performing and/or collecting repeated measurements on the respective locations of e.g. existing road networks. Therefore, QoS maps are up-to-date coverage maps for WWANs. For each mobile network operator/mobile network provider, at least one QoS map can be maintained in the achievable QoS map module.” The collection is performed by vehicles as discussed in para [0040] “In order to maintain highly accurate QoS maps 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. GPS-data), the passive and the active network performance data as is explained in more detail below).”)

Regarding claim 9, Serrano teaches A vehicle comprising: 

a position information sensor configured to acquire position information of the vehicle; (para [0011] “In the example of the Global Positioning System, each GPS - position that may be 40 determined by a GPS-Module located in the vehicle. In other words, each GPS data may comprise a current GPS-Position of the vehicle.”)
a communication circuitry configured to communicate with a server device outside the vehicle to receive information on a service provided from the server device, the service including at least (i) (Fig. 1 label 112 which is a transmission module the communicates with a backend server. The abstract discusses that a back end server is used to provide a map data service to the vehicle through transmission. This transmission can be done via a telecommunication line as transmission is based on the vehicle’s position on a quality map which includes QoS for mobile networks as discussed in para[0010] and para[0014]. Both driving assistance in the form of routing, and information position in the form of providing maps is done by the backend server.)
an electronic control unit configured to acquire information on a communication standard that is being used by the communication circuitry, wherein (para [0040] “In order to maintain highly accurate QoS maps 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. GPS-data), the passive and the active network performance data as is explained in more detail below).” The communication standard is also transmitted to the server as in para[0010] it is discussed that quality of service maps QoS are generated for a different communication standards “Wide Area Networks (WWANs), e.g. mobile networks (3G, HSDPA, WiMAX, etc.)”, e.g. communication standards. QoS data comes from the vehicles as discussed in para[0040] “In order to maintain highly accurate QoS maps 10 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. 15 GPS-data), the passive and the active network performance data as is explained in more detail below). The backend-server 120 can then maintain highly accurate QoS maps 210 based on the driving data received from the plurality of vehicles 110.”)
the electronic control unit is configured to create a service map indicating whether the communication standard and the service are usable in an area where the vehicle has traveled based on the position information and the information on the communication standard, and to transmit the service map to the server device through the communication circuitry (para [0040] “In order to maintain highly accurate QoS maps 210, a plurality (a large number) of vehicles 110 may be part of the driver assistance system 100 (e.g. by registering by/at the at least one backend-server 120 and transmitting driving data to the backend-server 120, the driving data including the current positioning data (e.g. GPS-data), the passive and the active network performance data as is explained in more detail below” where the vehicle is associating network data with position data thus a map is being created.), 
receive a notification indicating that the autonomous driving control assisted by the server device is not to be performed when it is determined, based on the service map, that the vehicle is located in a communication area where a communication standard necessary for the autonomous driving control assisted by the server device is not allowed to be used. (para [0059] “Optionally, at the same time, a clearance for the autonomous driving mode of the vehicle 110 within the identified segment without network coverage may be sent to vehicle 110. The clearance for the autonomous driving mode may be sent after downloading the appropriate map data and before entering the identified segment with the coverage gap. Advantageously, the vehicle 110 may hence - due to the appropriate map data and optionally the clearance received from the backend-server 120 - (continue to) drive in the autonomous mode even when entering and passing the identified segment with the coverage gap.” where the vehicle receiving clearance is a notification that autonomous driving control performed using typical communication with a server is not possible, but is being allowed because map data has been downloaded in advanced. Thus, it is implied in a situation where map data has not been downloaded in advanced, clearance would not be received. Not receiving clearance means that either 1) a notification would have to be received denying clearance for autonomous driving control or 2) the vehicle already has instructions to not autonomously drive in the “identified segment” of para [0059] when there is insufficient network coverage. In order to determine insufficient coverage, the vehicle in the context of the claimed invention would have to receive some indication from the server that there is insufficient network coverage where indication of insufficient network coverage in itself can be considered “a notification to the vehicle indicating that autonomous driving control is not performed” as it is a notification that results in the autonomous driving control not being performed.)
and in response to receiving the notification, switch from the autonomous driving control assisted by the server device to autonomous driving control provided by the electronic control unit. (para [0059] “Optionally, at the same time, a clearance for the autonomous driving mode of the vehicle 110 within the identified segment without network coverage may be sent to vehicle 110. The clearance for the autonomous driving mode may be sent after downloading the appropriate map data and before entering the identified segment with the coverage gap. Advantageously, the vehicle 110 may hence - due to the appropriate map data and optionally the clearance received from the backend-server 120 - (continue to) drive in the autonomous mode even when entering and passing the identified segment with the coverage gap.”)

While Serrano teaches a server providing information to be used for autonomous driving control, Serrano does not does not teach the service including at least (i) autonomous driving control as it has been clarified in the claim that autonomous driving control is separate from information provisioning.

However Murata teaches a server device outside the vehicle to receive information on a service provided from the server device, the service including at least (i) autonomous driving control. (page 2 “In the remote drive mode, a steering command is received via a communication unit 21 from a remote drive server 30 installed at a remote location outside the vehicle. Based on the received steering command, the automatic driving / remote steering control unit 23 performs the vehicle operation.”)
	
	Also while Serrano teaches receive a notification indicating that the autonomous driving control assisted by the server device is not to be performed when it is determined, based on the service map, that the vehicle is located in a communication area where a communication standard necessary for the autonomous driving control assisted by the server device is not allowed to be used and in response to receiving the notification, switch from the autonomous driving control assisted by the server device to autonomous driving control provided by the electronic control unit. It does not teach receive a notification indicating that the autonomous driving control provided by the server device is not to be performed and switch from the autonomous driving control provided by the server device. 

	However Murata teaches receive a notification indicating that the autonomous driving control provided by the server device is not to be performed when it is determined, based on communication latency, that the vehicle is located in a communication area where a communication latency necessary for the autonomous driving control provided by the server device is not allowed to be used, and in response to receiving the notification, switch from the autonomous driving control provided by the server device to autonomous driving control provided by the electronic control unit. (a server provided autonomous control mode and a vehicle provided autonomous control mode are both taught as follows in page 2 “In the remote drive mode, a steering command is received via a communication unit 21 from a remote drive server 30 installed at a remote location outside the vehicle. Based on the received steering command, the automatic driving / remote steering control unit 23 performs the vehicle operation. Is an operation mode for automatically operating the. The automatic operation mode is an operation mode in which the automatic operation / remote operation control unit 23 automatically operates the vehicle without being based on an operation command from the outside of the vehicle and without depending on a driving operation of an occupant of the vehicle.” The remote drive server sends a transmission, e.g. notification, indicating amount of latency page 4 “The communication delay time is calculated as follows, for example. The automatic driving / remote control control unit 23 transmits an inquiry signal periodically (for example, once every 10 seconds) to the remote drive server 30 via the communication unit 21, and a predetermined time (for example, 500 milliseconds) from the transmission point. Therefore, it waits to receive a response signal for this inquiry signal from the remote drive server 30. When the remote drive server 30 receives an inquiry signal, it immediately returns a response signal. The automatic operation / remote control control unit 23 determines that the communication delay time is within the predetermined time when the response signal can be received from the remote drive server 30 before the predetermined time elapses. However, if the response signal has not been received from the remote drive server 30 before the predetermined time elapses, it is determined that the communication delay time exceeds the predetermined time.” if the latency is too high the vehicle can be switched to the automatic operation mode which is the autonomous mode performed by the vehicle itself page 5 “If it is determined in step 120 that the communication delay time exceeds the predetermined time, the automatic driving / remote control unit 23 proceeds to step 140. In step 140, whether to select the automatic operation mode or the manual operation mode is determined based on the level of the driving skill set in step 105 and the level of automatic driving recorded in advance.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serrano to incorporate the teachings of Murata to have the server provide autonomous driving control for several reasons. First, autonomous driving control performed by the server rather than the vehicle reduces computational load on vehicle systems which can reduce vehicle cost. Second, better coordination between vehicles can be achieved if autonomous driving control is performed by a central computing device like a server. Third, a server that is present in a central facility is easier to patch and maintain as technical personnel have easier access to that central facility than a vehicle owned by a 3rd party.




Regarding claim 11, Serrano in view of Murata teaches The vehicle according to claim 9. Serrano further teaches wherein the electronic control unit is configured to perform the autonomous driving control provided by the electronic control unit of the vehicle based on road information received from the server device and information on surroundings of the vehicle, which is acquired by a sensor installed in the vehicle, when the vehicle travels in a communication area where a service of the autonomous driving control assisted by the server device is not allowed to be provided from the server device. (Para [0015] discusses that the vehicle is using a control device to perform autonomous vehicle control using sensor data collected by the vehicle. Para [0049] discusses that the system sends map data in advanced when there is coverage gaps that the server can send data)

Regarding claim 12, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 14, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 15, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 16, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 17, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 18, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis.


Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. (EP 3322204 A1; hereinafter known as Serrano) in view of The machine translation of Murata (JP-2016018238-A; hereinafter known as Murata) and Ferguson et al. (US 20180364734 A1, hereinafter known as Ferguson).

Ferguson was cited in a previous office action

Regarding claim 8, Serrano in view of Murata teaches The service providing system according to claim 1. Serrano also teaches that service map data must be up to date to perform autonomous driving service as discussed in para [0003] and para[0004].

However Serrano in view of Murata does not teach wherein the processing circuitry is configured to determine a communication area for which the service map has not been updated for a predetermined period or more as an area where the service is not allowed to be provided.

Ferguson teaches wherein the processing circuitry is configured to determine a  (para [0012] “In some situations, map data can be inadequate for use in autonomously navigating a vehicle. For example, map data can become outdated over time due to changing road conditions, or the map data may not include sufficient detail about the present or future environment of the vehicle. If the vehicle determines that the map data is inadequate, the vehicle can rely on other sources of information to operate autonomously, or the vehicle can switch (or indicate an option to switch) to a manual mode.” Where the vehicle switching to a manual mode is not allowing the autonomous service to be provided.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Serrano in view of Murata to incorporate the teachings of Ferguson to not allow a service in an area with outdated maps because outdated maps to have the information to adequately navigate an autonomous vehicle which can lead to safety issues (Ferguson para [0012] “In some situations, map data can be inadequate for use in autonomously navigating a vehicle. For example, map data can become outdated over time due to changing road conditions, or the map data may not include sufficient detail about the present or future environment of the vehicle. If the vehicle determines that the map data is inadequate, the vehicle can rely on other sources of information to operate autonomously, or the vehicle can switch (or indicate an option to switch) to a manual mode.”)

Regarding claim 19, it recites a method having limitations similar to those of claim 8 and therefore is rejected on the same basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668